Citation Nr: 0424182	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  94-28 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
allergic rhinitis and sinusitis, based on an extraschedular 
evaluation.

2.  Entitlement to an evaluation in excess of 10 percent for 
asthma, based on an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1976.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which assigned a 10 percent 
evaluation for allergic rhinitis-sinusitis with asthma.  

During the pendency of the appeal, an October 1999 rating 
supplemental statement of the case (SSOC), recharacterized 
the disabilities and assigned a 30 percent evaluation for 
allergic rhinitis and sinusitis, and a 10 percent evaluation 
for asthma.  In a December 2000 decision, the Board denied 
evaluations in excess of 30 percent for allergic rhinitis and 
sinusitis, and 10 percent for asthma.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 1997, June 2000 and December 
2000, it was remanded to the RO additional development.  In 
the December 2000 remand, the Board noted that during the 
pendency of his appeal, the veteran had contended that his 
current evaluations failed to take into account the impact of 
the disabilities on appeal had on his employment.  The Board 
also observed that while in October 1999 the RO had provided 
the veteran an SSOC with the laws and regulations governing 
extra-schedular claims, it had not specifically addressed 
whether the veteran's claim warranted referral to the 
Director, Compensation and Pension Service, for consideration 
of the assignment of extraschedular evaluations.  The Board 
requested that, after additional development, the RO 
adjudicate the veteran's claims for extra-schedular 
evaluations under 38 C.F.R. § 3.321(b)(1).

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence does not demonstrate that 
the veteran's allergic rhinitis and sinusitis result in such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

3.  The competent medical evidence does not demonstrate that 
the veteran's asthma results in such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 30 percent for 
rhinitis and sinusitis, based on an extraschedular 
evaluation, is not warranted.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1) (2003).

2.  Entitlement to an evaluation in excess of 10 percent for 
asthma, based on an extraschedular evaluation, is not 
warranted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that 
discussions in SSOCs dated in October 1999, April 2002 and 
April 2003 adequately informed him of the information and 
evidence needed to substantiate his claims for extra-
schedular evaluations.  The April 2002 and April 2003 SSOCs 
and VCAA notice letters dated in May 2001 and March 2004 
informed him of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004)), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  In this case, VCAA notice 
was not provided to the veteran before the October 1999 SSOC 
that first addressed the issue of entitlement to extra-
schedular evaluations; however, the October 1999 SSOC was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see O.G.C. Prec. Op. No. 7-2004.

Moreover, as noted above, in SSOCs dated in April 2002 and 
April 2003, and May 2001 and March 2004 duty to assist 
letters, the RO provided notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
The veteran has not identified any outstanding medical 
records or indicated that he was in the process of obtaining 
such records.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
the March 2004 duty to assist letter to the veteran, the RO 
requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know." (bold in original).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated service and post-
service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that the RO has obtained all indicated 
medical treatment records and medical examination reports.  
The treatment records are negative for any indication that 
during the current appeal period, the veteran's asthma or 
allergic rhinitis and sinusitis have resulted in such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Board 
finds that the relevant medical evidence of record, to 
include the VA treatment records and examination reports, 
contains sufficient detail to make a decision on the 
veteran's claims.  Thus, there is no duty to provide another 
examination with regard to the issues before the Board.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board further notes that during the pendency of his claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  The veteran 
has testified that any additional documents pertinent to his 
mid-1980's employment, that are in his own possession, are 
essentially unavailable.  It is clear that there is no 
additional relevant evidence that has not been obtained and 
that the appellant desires the Board to proceed with its 
appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background 

The veteran contends that the schedular evaluations assigned 
for his service-connected allergic rhinitis and sinusitis and 
asthma do not adequately address the effect of those 
disabilities on his employment, and thus the disabilities 
warrant extra-schedular evaluations.  The veteran has 
specifically testified that when he worked for the federal 
government in the mid-1980's, the smoking and work 
environment aggravated his claimed disabilities to the point 
that his doctors told him that he could no longer work.  
Before he had to make a decision to leave his employment, he 
was fired.  He noted that the Merit Systems Protection Board 
decided his complaint in his favor.  He noted that he had 
submitted medical records relevant to that claim to VA, but 
that his own copies of any additional legal records were 
essentially unavailable.  The veteran has said that he 
currently goes to the hospital as seldom as possible, as 
doing so raises transportation problems and the emergency 
room requires a long time waiting.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

In March 1988, the Department of Labor informed the veteran 
that a July 1987 compensation order had accepted his claim 
that smoke and other respiratory hazards to which he was 
exposed while federally employed caused his rhino 
conjunctivitis to be temporarily aggravated.  A September 
1987 letter to the veteran's employer informed them that the 
accepted period of temporary aggravation was from June 25, 
1986 to October 26, 1986.  

In addition, the claims file also contains mid-1980's 
Department of Housing and Urban Development forms indicating 
absences due to occupational injury/illness, and medical 
opinions.  Medical evidence from that period includes a June 
1986 medical opinion that the veteran should be moved to a 
nonsmoking area, or that a policy should be instituted 
whereby smokers are separated from nonsmokers.  If this was 
not possible, the physician would recommend disability 
retirement.  A June 1987 medical opinion stated that, if the 
veteran was to work in an environment without cigarette 
smoke, he would be able to work.  

A private radiology report, dated in October 1991, noted that 
the sinuses were within normal limits.  Additional private 
treatment records, dated from October 1991 to September 1993, 
show that the veteran received ongoing treatment for sporadic 
complaints of headaches, nasal congestion, nasal discharge 
and shortness of breath.  In October 1991 the assessment was 
chronic allergic rhinitis, rule out sinusitis.  In November 
1991, the assessment was chronic sinusitis.  The veteran had 
mild maxillary sinus thickening and there was some purulent 
drainage of the pharynx.  X-rays showed minimal periosteal 
thickening of the left maxillary and bilateral frontal 
sinuses, with no evidence of acute sinusitis or osteomeatal 
complex abnormality, and mild thickening of the mucosa about 
the nasal turbinates.

The veteran was given a VA examination in January 1993.  He 
reported a history of four to six episodes of severe nasal 
congestion and sinusitis requiring antibiotic therapy since 
1968.  He was taking medications for his allergies and 
reported that these provided some improvement in his 
symptoms, but had not eliminated his history of chronic 
sinusitis.  Pulmonary function tests were attempted, but the 
veteran was unable to perform the test after numerous 
attempts, and no valid data was obtained.  X-rays of the 
lungs revealed no evidence of acute disease.  The examiner's 
diagnosis was moderately severe allergic rhinitis with some 
intermittent secondary complications of chronic sinusitis.

Additional private treatment records, dated in March 1993, 
show that the veteran complained of occipital headaches with 
a thick whitish nasal discharge.  The report noted "no sinus 
headaches"  The left nare was patent, with boggy turbinates, 
the right nare had a swollen inferior turbinate with a thick 
white discharge.  The lungs were clear.  The impression was 
chronic allergic rhinitis, and questionable sinusitis vs. 
infectious rhinitis.

The veteran testified at his personal hearing in October 
1993.  He reported that, due to his service-connected 
disability, he had to be careful about the quality of air 
that he breathed every day, and had to be wary of pollen in 
the air.  He said that he had asthma and a chronic sinusitis 
problem that could go from one extreme to the other with 
environmental changes.  He said that he suffers from 
shortness of breath and is no longer able to participate in 
athletic activities.  He indicated that, while he did not 
feel that his disability prevented him from working, he felt 
that potential employers were reluctant to employee him 
because of his condition.  He said that he suffered from mild 
asthmatic attacks two to three times a week, depending on the 
season.  He described a mild attack as developing shortness 
of breath, which would then be relieved by his inhaler.

He also said that he tired easily when climbing stairs, that 
he did not run or lift weights, and that he was not a 
physically active person.  He said that he has been able to 
increase the length of his walks, but he was unable to say 
how far he did walk and said that he often would rest during 
his walks.  He said that he suffered from constant post-nasal 
drip, worse in the morning, and frequent sinus related 
headaches.  He said that his nostrils were often blocked, 
sometimes both at the same time, and that he suffered from 
occasional crusting of the nasal passages, and foul smelling 
mucus.

The veteran was scheduled for additional VA examinations in 
December 1993.  The report from the Ear, Nose and Throat 
examination noted that his main complaint consisted of 
allergic rhinitis and intermittent sinusitis.  The intranasal 
examination revealed a small amount of intranasal edema with 
no significant nasal purulence or discharge.  The oral cavity 
was clear, the hypopharynx and larynx were normal, and 
palpation of the neck was negative.  The veteran's 
medications consisted of Beconase nasal spray and Claritin.  
The examiner commented that "as far as his nasal allergies 
are concerned, he seems to be doing reasonably well," and 
that the veteran's complaints were not supported by the 
clinical symptoms.

The veteran was also scheduled for a VA pulmonary examination 
a few days later. The veteran objected to the qualifications 
of the examiner and declined to continue with the 
examination.  He did consent to pulmonary function tests, 
however.  His reading for Forced Expiratory Volume in one 
second (FEV-1) was 115 percent of the predicted value.  The 
ratio of Forced Expiratory Volume in one second (FEV-1) to 
Forced Viral Capacity (FEV-1/FVC) was 80 percent.  The 
overall test results were interpreted as being normal, and 
there was no change noted from readings conducted in July 
1987.

VA and private medical records from February 1993 to January 
1997 reported ongoing treatment for respiratory and nasal 
disorders variously diagnosed as chronic rhinitis, chronic 
recurrent sinusitis, allergic sinusitis, allergic 
conjunctivitis, chronic post nasal drip, and seasonal 
allergies.

At a December 1996 hearing, the veteran stated that he 
continued to have daily problems with wheezing and shortness 
of breath, and that he gets sinusitis infections four to six 
times every year, "by which I am totally just about 
grounded."  He described such symptoms as feeling tired and 
fatigued, having heavy congestion, pressure in the sinus 
area, with sinus headaches, wheezing and "total lack of 
energy."  He said that the symptoms of his sinusitis and 
rhinitis overlapped with his asthma symptoms, and indicated 
that he was not inclined to view them as separate 
disabilities.

He said that he took many different medications for his 
disabilities, and submitted a record of his prescription 
medication, including medications for his service-connected 
disabilities, for the period from August 1994 to November 
1996.  He also said that he had had to change his living 
environment in order to get rid of all potential irritants.  
He said that the frequency of his sinus attacks had doubled 
since 1990, the frequency of his asthma attacks was steadily 
rising, and the amount of medications he had to take was 
increasing as well.  He further contended that he was unable 
to work, and indicated that he had been placed on workman's 
compensation in the mid-1980's due to his respiratory 
condition.  He argued that he should be awarded a higher 
evaluation because the disability required that he change his 
work environment.  He also testified that he had been 
receiving regular treatment at various VA facilities but that 
all attempts to obtain his current records had been in vain.

In April 1997, the Board remanded the veteran's claim for 
consideration of the veteran's disability evaluation in view 
of recent regulatory changes governing the rating criteria of 
respiratory disorders.

Pursuant to the remand, the veteran was re-examined by VA in 
July 1998. A Nose, Sinus, Larynx and Pharynx examination 
report noted that the veteran complained of "three to five 
sinusitis episodes per year with intermittent antibiotics."  
His medications included allergy shots, Beconase, Claritin 
and Sudafed.  He had no history of sinus surgery.  The nasal 
septum was on the midline with only a small amount of 
intranasal edema.  There was no purulent discharge noted, the 
oral cavity was clear, as was the hypopharynx. Palpation of 
the neck was negative.  The examiner's impression was 
allergic rhinitis and intermittent sinusitis secondary to 
allergies.

A VA radiologist reported that X-rays of the chest provided 
an impression of a slightly larger lung volume than 
previously.  In addition, there was questionable evidence of 
a pulmonary parenchymal nodule and the radiologist 
recommended follow up with a computed tomography (CT) scan.  
The radiologist further reported that there was no effusion, 
pneumothorax, mediastinal shift, splenomegaly, or free air 
under the hemidiaphragm.  The results from pulmonary function 
tests were described as normal, with an FEV-1 of 115 percent 
of the predicted value, and an FEV-1/FVC ratio of 84 percent.

The veteran was seen by a VA pulmonary specialist a few days 
later.  The specialist reviewed the veteran's claims folder 
prior to the examination.  The specialist observed that the 
pulmonary function tests revealed no evidence of chronic 
obstructive pulmonary disease as the spirometry and flow 
volume loop were normal.  The specialist further observed 
that the veteran did have allergic rhinitis, recurrent 
sinusitis, and allergic conjunctivitis, but that it was 
unclear from the record whether the veteran had asthma since 
"at no time have objective measurements of airflow shown any 
abnormality," while another test reported in his medical 
records was normal.  The veteran reported a history of 
occasional chest tightness in response to bee stings, dust, 
stress, or exercise, and that none of his current medications 
provided relief from the chest tightness.  The specialist 
concluded from all of the evidence that a diagnosis of asthma 
was unclear, but that, if asthma was present, "it seems 
unlikely that it is of sufficient severity to impair his 
general health markedly," and also unlikely to be of 
sufficient severity to preclude light manual labor.

VA medical records from January 1997 to April 1999 reported 
continuing treatment for numerous and varied complaints 
including nasal discharge, frontal headaches, sinus 
headaches, sneezing, watery eyes, some difficulty breathing, 
reaction to pollens, productive cough of brown sputum, 
occasional fevers and night sweats.  A September 1997 entry 
noted that the veteran "has had multiple CT scans showing 
minimal to no chronic sinusitis.  Need[s] periodic treatment 
with antibiotics for acute exacerbations."  The assessment 
was chronic rhinitis.  A February 1998 entry reported an 
assessment of chronic rhinitis and recurrent sinusitis but 
noted that asthma was stable.  In June 1998, the veteran was 
described as being very happy with desensitization shots to 
treat his chronic rhinitis and recurrent sinusitis.

In treatment records from June 1998 to April 1999, asthma was 
repeatedly described as asymptomatic and "a non-issue," while 
a July 1998 entry noted that the veteran's reported asthma 
symptoms were unusual in that he did not get any clear 
benefit from bronchodilators.  Treatment records during this 
period further repeatedly noted that the medical evidence 
indicated that, while the veteran had chronic rhinitis, his 
sinusitis was recurrent, but not chronic.  An April 1999 
entry, however, noted an assessment of allergic rhinitis, 
chronic sinusitis, and asthma.

The July 1998 VA examinations did not address all of the 
questions raised by the Board's April 1997 remand and the RO 
subsequently made efforts to schedule another VA examination.  
The veteran, however, strongly objected to the examiner 
selected to conduct the examination.  The veteran walked out 
of an examination scheduled in November 1998, and in June 
1999 again strongly voiced his objections to the examiner 
selected.  He finally consented to an examination conducted 
in September 1999.  The examiner reported that the veteran 
had a 30 year history of allergic rhinitis, recurrent 
sinusitis, multiple allergies, and had undergone 
immunotherapy with little improvement.  The veteran 
complained of chronic fatigue, headaches, recurrent acute 
sinus infections, chronic sinus infections, nasal 
obstruction, and post nasal drip.  His symptoms were 
exacerbated by second-hand smoke and perfumes.  He said that 
he had difficulty in breathing through the nose and felt that 
his airways were constricted.  He reported a brownish chronic 
drainage both anteriorly and posteriorly.  He further 
reported feeling dyspneic at rest with airway constriction 
through the nose and upper airway.  The examiner reviewed X- 
rays and CT scans in the records and concluded that these 
showed the presence of ethmoid disease, and history of 
maxillary disease.

Examination of the nasal passages revealed a slight septal 
deviation to the left, with a 40 percent narrowed airway 
bilaterally.  The septum was normal, with no crusting and no 
polyps, and the middle meatus was clear bilaterally, but 
there was tenderness over the frontal, ethmoid, and maxillary 
areas.  The examiner diagnosed recurrent acute sinusitis with 
chronic sinusitis, and chronic allergic rhinitis.

Based on the above evidence, the RO, in October 1999, 
recharacterized the veteran's disabilities, heretofore 
characterized as a single disability, allergic rhinitis with 
asthma, as two separate disabilities: asthma, assigned a 10 
percent evaluation; and allergic rhinitis with sinusitis, 
assigned a 30 percent evaluation.  The effective date for 
these changes was October 1992.  The veteran also changed the 
Diagnostic Codes for allergic rhinitis with sinusitis from 
6501 to 6522-6511.

The veteran testified during another hearing in September 
2000, before the undersigned Veterans Law Judge sitting at 
the RO.  The veteran testified that he was taking numerous 
medications for his asthma including inhalers for respiratory 
problems and other medications for nasal drainage.  He 
further testified that he had been prescribed steroids but 
that he had had "a bad reaction to steroids" and could not 
remember when he had last been on them.  He described his 
asthma symptoms as consisting of wheezing and a productive 
cough and that the symptoms would fluctuate as the seasons 
changed.  He said that asthma was brought on by pollen, smog, 
odors, fumes, and cigarette or tobacco smoke.  He said that 
on some days he had no problems walking two or three blocks, 
while on other occasions he was unable to do so due to 
wheezing.  He said that he developed a severe asthmatic 
attack two to three times a month, and that such an attack 
would last "sometimes two, maybe three days and sometimes 
it's just for a short period of time."

As regards his allergic rhinitis with sinusitis, he said that 
he would take a saline solution and a mist to irrigate and 
moisturize his sinuses, medications to prevent swelling, and 
antibiotics to prevent or treat infection.  He said that he 
was on antibiotics as much as he was off them.  He further 
reported purulent green discharge, crustiness, and occasional 
bronchitis.

VA treatment records dated from 1999 to 2003 have been 
associated with the claims file pursuant to the December 2000 
remand.  The records show that the veteran was an unemployed 
federal worker who was currently a student.  They show 
continued treatment for the claimed disabilities.  In 
December 2002, April 2003 and August 2003, the veteran's 
asthma was noted to be asymptomatic, quiescent and 
symptomatic, respectively.

Legal Analysis

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321 
(2003).  "The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

During the pendency of the appeal, the RO found that 
consideration of an extraschedular evaluation was not 
required with respect to either claim.  The Court held in 
Floyd v. Brown, 9 Vet. App. 88 (1996) that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
In  Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Director of the Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board finds no evidence of any exceptional disability 
pictures in this case.  There is no evidence in the claims 
file of particular circumstances that render impractical the 
application of the regular rating criteria to the veteran's 
allergic rhinitis and sinusitis, or asthma.  There is no 
indication that either service-connected disability has 
required frequent periods of hospitalization.  There is no 
documentary evidence in the claims file that because of 
either disability, he has been uniquely economically harmed 
beyond the degree of disability anticipated by the schedular 
evaluations.  

The sole employment documents referring to any inability to 
work stemming from either service-connected disability are 
dated in the mid-1980's, prior to the current appeal period.  
Moreover, the decision by the Department of Labor provides 
that the aggravation of the veteran's rhino conjunctivitis 
was temporary, lasting only from June 1986 to October 1986.  
Medical evidence submitted in connection with that claim 
indicates that the veteran would be able to work if he was 
not located with smokers.  In any event, this evidence 
predates the period of time at issue as the veteran filed his 
claim for increased ratings during the latter part of 1992.

Turning to evidence dated just before and since the veteran 
filed his current claims, the competent medical evidence is 
negative for any evidence that either disability on appeal 
resulted in hospitalization or marked interference with 
employment.  The report of a July 1998 VA examination 
provides that if the veteran did have asthma "it seems 
unlikely that it is of sufficient severity to impair his 
general health markedly," and also unlikely to be of 
sufficient severity to preclude light manual labor.  The 
Board finds that this opinion is of great probative weight.  
It is based on a review of the veteran's medical records, 
current examination results, and an interview with the 
veteran.  It is pertinent to note that the veteran's current 
30 and 10 percent ratings for his allergic rhinitis/sinusitis 
and asthma, respectively, takes into account some industrial 
impairment.  The disability picture that has been presented 
clearly does not more nearly approximate marked interference 
with employment for either disability.

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disabilities.  See, e.g., Smallwood v. Brown, 10 Vet. App. 
93, 97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no competent evidence is apparent from 
a review of the record before the Board that indicates marked 
interference with employment due to allergic rhinitis and 
sinusitis, or asthma.  In this regard, the Board finds that 
the fact that the veteran requires a smoke-free workplace 
does not constitute a factor resulting in marked interference 
with employment, particularly in today's climate of near zero 
tolerance for second-hand smoke in the workplace.  

Therefore, the preponderance of the evidence is against a 
finding that the veteran's asthma or allergic rhinitis and 
sinusitis is exceptional in nature or cause a marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).  As there is no objective evidence showing that the 
veteran's service-connected disabilities have a substantial 
impact on his occupational abilities that is not otherwise 
accounted for by application of the rating schedule, a 
referral for consideration of extraschedular evaluations is 
not warranted.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
rhinitis and sinusitis, based on an extraschedular 
evaluation, is denied.

Entitlement to an evaluation in excess of 10 percent for 
asthma, based on an extraschedular evaluation, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



